Citation Nr: 0844844	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-29 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, to 
include as secondary to hepatitis C.

3.  Entitlement to service connection for hypertension, to 
include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1972 to 
August 1974.

Regarding hepatitis C, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in June 2005.  A statement of the case was 
issued in August 2005, and a substantive appeal was received 
in September 2005.  

Regarding depression and hypertension, these matters come 
before the Board on appeal from an August 2006 rating 
decision by an RO of the VA.  The veteran's notice of 
disagreement was received in December 2006.  A statement of 
the case was issued in March 2007, and a substantive appeal 
was received in April 2007.  

The veteran appeared at an October 2008 hearing at the RO.  A 
transcript is of record.    


FINDINGS OF FACT

1.  Hepatitis C was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hepatitis C otherwise related to such service. 

2.  Depression was not manifested during the veteran's active 
duty service or for many years thereafter, nor is depression 
otherwise related to such service or to a service connected 
disability.

3.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service or to a 
service connected disability.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Depression was not incurred in or aggravated by service, 
nor is depression proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated therein, nor is hypertension due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding entitlement to service connection for hepatitis C, 
the RO provided the appellant pre-adjudication notice by a 
letter dated in January 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
                                                                           
The RO provided the appellant with additional notice in June 
2006, subsequent to the May 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.
  
While the June 2006 notice was not provided prior to the May 
2005 adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

Regarding entitlement to service connection for depression 
and hypertension to include as secondary to hepatitis C, the 
RO provided the appellant pre-adjudication notice by a letter 
dated in June 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the veteran in obtaining evidence, afforded the veteran a VA 
examination in January 2006 for hepatitis C, and afforded the 
veteran the opportunity to give testimony before the Board at 
the RO in October 2008.  Although the veteran was not 
provided VA examinations for depression and hypertension, the 
evidence of record does not contain competent evidence that 
the depression and hypertension may be associated with any 
in-service event and that the disabilities were treated in 
service.  Further, hepatitis C is not service connected to 
allow for service connection on a secondary basis.  Thus, 
medical examinations are not necessary to decide the claims.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The issues before the Board involve claims of entitlement to 
service connection for hepatitis C; depression, to include as 
secondary to hepatitis C; and hypertension, to include as 
secondary to hepatitis C.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).   

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that even though the veteran is not seeking 
service connection on a direct basis for depression and 
hypertension, all theories of entitlement--direct and 
secondary--must be considered.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").       

Here, service connection is not warranted on a direct theory 
of entitlement for hepatitis C, depression, and hypertension.  
On a claim received in November 2004, the veteran reported 
that his hepatitis began in January 1972.  In a claim 
received in April 2006, the veteran stated that he had 
depression from the last part of 1972.  However, service 
treatment records are silent for any complaints of, 
treatments for, and diagnoses of hepatitis C and depression.  
Service treatment records are also silent for any complaints 
of, treatments for, and diagnosis of hypertension.  On April 
1973 and June 1973 medical history and dental x-ray file 
envelopes, the veteran circled the appropriate responses to 
deny that he had liver disease, psychiatric care, and high 
blood pressure.  On separation examination in August 1974, 
there was no indication that the veteran had hepatitis C; 
psychiatric clinical evaluation was normal; and his blood 
pressure reading was 118/76 with no indication of high blood 
pressure.  In his contemporaneous medical history, the 
veteran checked the appropriate boxes to deny past/current 
medical histories of liver trouble, depression, and high 
blood pressure.

A history of polysubstance abuse with intravenous drugs was 
noted, and the notation following read "last 1993-hep C" in 
a VA treatment record from March 2002, which is 28 years 
after service.  Even assuming for the sake of argument that 
he was initially treated in 1993, that is 19 years after 
service.  An October 2003 VA treatment record shows that the 
veteran was first treated for depression since March 2003, 
which is 29 years after service.  VA treatment records also 
show that the new onset of hypertension was in March 2002, 
which is 28 years after service.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, the one-year presumption of 
service incurrence in service for hypertension is not for 
application.

Also, it appears that the veteran had submitted claims for 
other VA benefits based on other disabilities (specifically, 
drug abuse and back disability) in 1993.  It was not until 
November 2004 when the veteran's claim for hepatitis was 
received, and April 2006 when the veteran's claims for 
depression and hypertension were received.  This suggests 
that the veteran did not believe he had hepatitis C, 
depression and hypertension related to service until many 
years after service as the Board believes it reasonable to 
assume that the veteran would have included  hepatitis C, 
depression and hypertension with his other earlier claims.  
It is also significant that a November 1993 VA examination 
for the first claim did not include any complaints of 
hepatitis C, depression and hypertension.  In sum, there is 
no supporting evidence to suggest any continuity of hepatitis 
C, depression and hypertension from service to show a nexus 
to service.  

When the veteran was afforded a VA examination for hepatitis 
C in January 2006, he reported being a medical corpsman in 
the military and reported giving injections to a number of 
people during the military.  It was noted that the veteran 
had a history of intravenous drug use and intranasal cocaine 
use, but not in the military.  He additionally reported being 
given shots with an air gun.  After review of the veteran's 
claims file and examination of the veteran, the VA examiner 
noted that positive hepatitis C was diagnosed in 2002; that 
there was a history of intravenous heroin abuse and 
inhalation of cocaine in the 1980's, but not in the military 
and not at the present time; and that there was a history of 
alcohol abuse in the military, but none at the present time.  
The VA examiner opined that it is less likely than not that 
his current hepatitis C has anything to do with his military 
career. 

The only competent evidence of record which provides a link 
between the veteran's active duty service and hepatitis C is 
included in a February 2006 letter from a certified physician 
assistant from the Gastroenterology/Hepatology Department of 
the VA North Texas Health Care System.  She referred to a VA 
hepatitis C web site that stated that it was biologically 
plausible to become infected from an air (jet) gun injection, 
but that there has been no case reports of this method of 
transmission.  She continued that since the veteran has other 
risk factors for hepatitis C (mainly, intravenous drug use in 
the 1980's), it would be impossible to say whether he became 
infected from air gun vaccinations or intravenous drug use.  
She opined that it was possible that the veteran became 
infected with hepatitis C virus from air gun vaccinations 
received during military service.  

The Board finds that the VA examiner's opinion in January 
2006 is more probative than the February 2006 speculative 
medical opinion.  The January 2006 VA examiner's opinion was 
based on the physical examination of the veteran and on a 
review of the veteran's claims file.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file, and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  In addition, the February 2006 letter 
contains a speculative opinion.  The Board notes that medical 
opinions that are speculative, general, or inconclusive in 
nature do not provide a sufficient basis upon which to 
support a claim.  See 38 C.F.R. § 3.102; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Further, the VA web page article does not 
link jet gun injection specifically to the veteran's 
hepatitis C.  Instead, it contains only a generic statement 
about the possibility of a link between jet gun injection and 
hepatitis C.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  

Additionally, service connection for depression and 
hypertension are not warranted on a secondary basis.  As 
noted above, service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
Here, the veteran's hepatitis C is not service connected.  
Consequently, service connection for depression and 
hypertension are not warranted on a secondary basis.
  
The Board acknowledges that the veteran was not afforded VA 
examinations for depression and hypertension on a direct and 
secondary basis.  The Board notes that in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case as the evidence of records fails to 
indicate that depression and hypertension first reported many 
years post service, had its onset in service or is otherwise 
related thereto.  Further, as discussed above, the veteran's 
hepatitis C was not service-connected.  

The Board acknowledges the veteran's testimony from an 
October 2008 hearing before the Board at the RO in which he 
asserted that that hepatitis C is caused by the exposure to 
blood while serving as a medic in the military.  The Board 
also acknowledges the veteran's assertions that the currently 
diagnosed hepatitis C is caused by air gun vaccinations.  The 
Board further acknowledges the veteran's assertions that he 
has depression and hypertension that are secondary to his 
hepatitis C.  The Board also acknowledges based on testimony 
provided by the veteran at the October 2008 hearing before 
the Board at the RO and based on his DD 214 that his military 
occupation was that of a medical corpsman.  To the extent 
that the veteran has medical training to render him competent 
to offer opinions as to medical diagnoses and causation, the 
Board nevertheless believes that more weight is to be 
afforded to the January 2006 VA examination for hepatitis C 
which was conducted by a physician assistant.  Regarding 
depression and hypertension, the Board notes again that since 
his hepatitis C was not service connected, service connection 
for depression and hypertension cannot be granted on a 
secondary basis as asserted by the veteran.   

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claims.


ORDER

The appeal as to all issues is denied.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


